The judgment should be affirmed, with costs. The Employers' Liability Act (Chap. 600, Laws 1902) did not provide a remedy for an employee injured in the course of his employment which was exclusive or in abrogation of a right of action at common law. It gave him a right of action for such injury which was in addition to remedies theretofore existing. The complaint in this action contained allegations appropriate to and sufficient for the statement of a cause of action at common law, and especially after the proceedings with reference to the complaint occurring at the commencement of the trial the trial judge was justified in treating the action as one at common law.
CULLEN, Ch. J., GRAY, EDWARD T. BARTLETT, HAIGHT, VANN and HISCOCK, JJ., concur; WILLARD BARTLETT, J., not sitting.
Judgment affirmed.